Notice of pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of Claims
This is in reply to the 24 September 2020 RCE. 
Claims 1-20 are pending and allowable.

Allowable Subject Matter
Claims 1-20 are allowed. 	

Examiner’s Reasons for Allowance
101
Applicant’s amendments and arguments relating to the amendments and the rejection under 35 USC 101 are persuasive.  Therefore, Examiner is removing the rejection under 35 USC 101.  The currently amended independent claims include significantly more than any alleged abstract idea. The currently amended independent claims constitute an "ordered combination" that provide a specific, discrete implementation that provides significantly more than the abstract idea itself. To illustrate, the currently amended independent claims recite an ordered combination of features that are comparable to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 2016 WL 3514158, (Fed. Cir. June 27, 2016). In BASCOM, the Federal Circuit held that "an inventive concept can be found in the ordered combination of claim 
103
The closest prior art found is LieBlang (US 20110047023 A1), in view of Moshfeghi (US PG Pub 20120316940 A1) in view of Umansky (US PG PUB 20120259793 A1) in view of BPEL (NPL: Oracle’s BPEL Designer and Service Engine User’s Guide (March 2008)). 
Even combining 4 references, examiner was not able to find the limitations of each and every limitation of the amended independent claims in prior art references which can be reasonably combined without the benefit hindsight. 
LieBlang is the primary reference. And yet examiner needs Moshfeghi for group discount offer to substitute for LieBlang’s offer, attributes include predetermine number of purchase requests. Not in LieBlang is cloud and load balancing, and the gap in LieBlang is filled by Umansky. Not in LieBlang or Umansky is explicit load balancing rules, and this gap is filled by BPEL. 
However, Applicant has again amended to add more limitations below. 
These include not only positive limitations but also negative limitations:
1. (Amended) A method comprising:
receiving, via a load balancer in a cloud associated with an offer system website, a first purchase request for a group discount offer from a mobile application associated with a first mobile device of a first user, wherein the group discount offer is set by an offering merchant to be executed when meeting a predetermined number of purchase 
processing the first purchase request, via a processor in the cloud, to generate and transmit at least one offsite request for the offer system website to a plurality of third-parties group discount offers platforms;
receiving, in response to the at least one offsite request, a plurality of group discount offers corresponding to the group discount offer via one or more of the plurality of offer web service nodes in the cloud communicating with a plurality of web services of the third-parties group discount offers platforms;
aggregating and storing the plurality of group discount offers in a common database for the offer system website;
ranking the plurality of group discount offers based on one or more preferences of the first user and one or more attributes of the group discount offer, wherein the one or more attributes include the predetermined number of purchase requests;
initiating, on a user interface of the first mobile device, a presentation of the group discount offer and one or more of the plurality of group discount offers based on the ranking within the offer system website; and
fulfilling the group discount offer based, at least in part, on a first purchase transaction request and a corresponding predetermined number of purchase requests of other users without directing the first user, the other users, or a combination thereof to a website associated with the offering merchant, wherein the first purchase transaction request is based on a first user selection made on the presentation.


Therefore the 101, 103 rejections are withdrawn. 
Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/BREFFNI BAGGOT/Examiner, Art Unit 3681